ON REHEARING.
Servers, J.
In their petition counsel insist the statement in the foregoing opinion, “ Nor did he convey to Thornburg upon the condition the latter would convey to Mrs. Saunders,” is incorrect. "We do not deem it material to controvert the posi-' tion of counsel,- but conceding it to be true, it is evident the legal thought of the opinion would in no respect be changed thereby. Upon a reconsideration of the case we .adhere to what is said in the opinion that Thornburg could well say to Saunders, “ If you will convey me the real estate in ■ payment I will convey the same to your wife.” Counsel also complain they cited Bump oh Fraudulent Conveyances, 224, and seem to think if said authority and others cited had been *492examined the result would have been different. Counsel err in the belief the authorities cited were not examined. The . inly reason they were not cited was they were not believed to be applicable. The general rule is stated in Bump on Fraudulent Conveyances. This no one disputes. In support of it the author cites White v. Graves, 7 J. J. Marsh., 523; Garland v. Reeves, 4 Rand., 282; Pettibone v. Stevens, 15 Conn., 19, and Kissam v. Edmondson, 1 Ired., 180. A reexamination of these cases satisfies us our former conclusion, that in none of them except the last can it be said the facts are like those in the present case, is correct. We have considered all that has been said by counsel and our conclusion is that the former opinion must be adhered to.